

117 HR 4677 IH: New York-New Jersey Watershed Protection Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4677IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Tonko introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct restoration and protection of the New York-New Jersey watersheds and estuaries hydrologically connected to New York-New Jersey Harbor, and for other purposes.1.Short title This Act may be cited as the New York-New Jersey Watershed Protection Act.2.Findings Congress finds the following:(1)The New York-New Jersey Watershed, which encompasses all the watersheds that flow into New York-New Jersey Harbor and their associated estuaries, such as the Hudson, Mohawk, Raritan, Passaic, Hackensack, and Bronx River Watersheds and the Hudson River Estuary, provide multiple benefits to diverse stakeholders including regarding fisheries and wildlife, conservation of natural resources and public and private lands, critical urban greenspaces and quality of life, and conservation of ocean and coastal resources.(2)These resources support one of the most densely populated and economically important regions in the country.(3)Managing this public resource and its many services requires leadership from the Department of the Interior and coordination among other Federal agencies, two States, hundreds of counties, cities and towns, and millions of property owners.(4)These ongoing challenges are compounded by the likely impacts of rising air and water temperatures, increases in incidences of extreme weather from large storms to rainfall, and rising sea levels.(5)The New York-New Jersey Harbor contributes $8,500,000,000 annually in Federal, State, and local tax revenue and is directly or indirectly responsible for 629,000 jobs with $90,500,000,000 in annual personal and business wages.(6)The New York-New Jersey Watershed supports multiple industries that attract over $60,700,000,000 in annual revenue through tourism, commercial fishing, and recreational activities.(7)The Mohawk River’s water resources play an important role in tourism, shipping, and related businesses, with tourism alone valued at more than $1,340,000,000 annually.(8)Management of the shorelines of the New York-New Jersey Watershed is critical to flood mitigation and habitat for fish and wildlife. Further, following the loss of life and billions of dollars of damages caused by Hurricanes Sandy, Irene and Lee, Federal, State, and local governments recognize that natural and nature-based flood hazard mitigation measures, including living shorelines and restoring the function of riparian corridors, are cost-effective solutions.(9)Restoration activities in the New York-New Jersey Watershed are supported through several Federal and State programs, and funding for those important programs should continue and complement the establishment of the New York-New Jersey Watershed Restoration Program, which is intended to build on and help coordinate restoration and protection funding mechanisms at the Federal, State, regional, and local levels.(10)Millions of people rely on the Mohawk, Raritan, and Hackensack Rivers as sources of drinking water.(11)The New York-New Jersey Watershed supports Federal threatened species and endangered species, including the shortnose sturgeon and Atlantic sturgeon.(12)Many residents of the region of the New York-New Jersey Watershed live in communities lacking in environmental justice, where access to and enjoyment of fish, wildlife, clean water, and other natural resources have been impaired or compromised.(13)Drawing on existing management plans and existing and ongoing voluntary conservation efforts in the New York-New Jersey Watershed will improve efficiency and cost-effectiveness, as well as increase private-sector investments and coordination of Federal and non-Federal resources.3.DefinitionsIn this Act:(1)Approved plansThe term approved plan—(A)means any plan for management of the New York-New Jersey Watershed—(i) that has been approved by a Federal, regional, State, or local governmental entity; or(ii)that is determined by the Director, in consultation with such entities, to contribute to the achievement of the purposes of this Act; and(B)includes the New York-New Jersey Harbor & Estuary Program (HEP) Action Agenda, the Hudson Raritan Comprehensive Restoration Plan, the Hudson River Comprehensive Restoration Plan, the Hudson River Estuary Program Action Agenda, the Mohawk River Action Agenda, the Sustainable Raritan River Initiative Action Plan, the Lower Passaic and Bronx & Harlem Federal Urban Waters Partnership Workplans, the New Jersey Sports and Exhibition Authority Meadowlands Restoration Plan, as well as other critical conservation projects in the region that achieve the purposes of this Act.(2)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.(3)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people regardless of race, color, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies.(4)FoundationThe term Foundation means the National Fish and Wildlife Foundation.(5)Grant programThe term grant program means the voluntary New York-New Jersey Watershed Restoration Grant Program established under section 5.(6)ProgramThe term program means the New York-New Jersey Watershed Restoration Program established under section 4.(7)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of habitat for fish and wildlife and water quality to preserve and improve ecosystems and ecological processes on which they depend and for use and enjoyment by the public.(8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director.(9)ServiceThe term Service means the United States Fish and Wildlife Service.(10)WatershedThe term Watershed means the New York-New Jersey Watershed, which is comprised of all land area whose surface water drains into New York-New Jersey Harbor, the waters contained within that land area, and the estuaries associated with those watersheds.4.Program establishment(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a nonregulatory program to be known as the New York-New Jersey Watershed Restoration Program.(b)DutiesIn carrying out the program, the Secretary shall—(1)draw on existing and new approved plans for the Watershed, or portions of the Watershed, and work in consultation with applicable management entities, including representatives of the New York-New Jersey Harbor and Estuary Program (HEP), Hudson River Estuary Program, Mohawk River Basin Program, Sustainable Raritan River Initiative, the Federal Government, and other State and local governments, and regional and nonprofit organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Watershed; and(2)adopt a Watershed-wide strategy that—(A)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with paragraph (1);(B)targets cost-effective projects with measurable results; (C)maximizes conservation outcomes;(D)recognizes the needs of communities lacking in environmental justice; and(E)establishes the voluntary grant and technical assistance programs authorized in this Act.(c)ConsultationIn establishing the program, the Secretary shall consult, as appropriate, with—(1)the heads of Federal agencies, including—(A)the Administrator of the Environmental Protection Agency;(B)the Administrator of the National Oceanic and Atmospheric Administration; (C)the Chief of the Natural Resources Conservation Service; and(D)the Director of the National Park Service;(2)the Governors of New York and New Jersey;(3)the New York-New Jersey Harbor & Estuary Program; and(4)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Watershed.(d)PurposesThe purposes of the program include—(1)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Watershed;(2)carrying out coordinated restoration and protection activities, and providing for technical assistance throughout the Watershed—(A)to sustain and enhance fish and wildlife habitat restoration and protection activities;(B)to improve and maintain water quality to support fish, wildlife, and their habitat, as well as to improve opportunities for public access and recreation in the Watershed consistent with the ecological needs of fish and wildlife habitat;(C)to advance the use of natural and nature-based features, living shoreline, and other green infrastructure techniques to maximize the resilience of communities, natural systems, and habitats under changing sea levels, storm risks, and watershed conditions;(D)to engage the public, particularly communities lacking in environmental justice, through outreach, education, and community involvement to increase capacity and support for coordinated restoration and protection activities in the Watershed;(E)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities;(F)to provide for feasibility and planning studies for green infrastructure projects that achieve habitat restoration and stormwater management goals;(G)to support land conservation and management activities necessary to fulfill the Watershed-wide strategy adopted under subsection (b); (H)to provide technical assistance to carry out restoration and protection activities in the Watershed;(I)to monitor environmental quality to assess progress toward the goals of this Act; and(J)to improve fish and wildlife habitats, as well as opportunities for personal recreation, along rivers and shore fronts within communities lacking in environmental justice; and(3)other activities necessary for the implementation of approved plans.5.New York-New Jersey Watershed Restoration Grant Program(a)EstablishmentThe Secretary shall establish a voluntary grant and technical assistance program, to be known as the New York-New Jersey Watershed Restoration Grant Program, to provide competitive matching grants of varying amounts to State and local governments, nonprofit organizations, institutions of higher education, and other eligible entities to carry out restoration and protection activities for the Watershed.(b)CriteriaThe Secretary, in consultation with the agencies, organizations, and other persons referred to in section 4(c), shall develop criteria for the grant program to help ensure that activities funded under this section accomplish one or more of the purposes of this Act.(c)Cost sharing(1)Federal shareThe Federal share of the cost of a project funded under the grant program shall not exceed 75 percent of the total cost of the activity, as determined by the Secretary.(2)Non-Federal shareThe non-Federal share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.(d)Administration(1)In generalThe Secretary may enter into an agreement to manage the grant program with the National Fish and Wildlife Foundation or a similar organization that offers grant management services.(2)FundingIf the Secretary enters into an agreement under paragraph (1), the organization selected shall—(A)for each fiscal year, receive amounts made available to carry out this section in an advance payment of the entire amounts on October 1 of that fiscal year, or as soon as practicable thereafter;(B)invest and reinvest those amounts for the benefit of the grant program; and(C)otherwise administer the grant program to support partnerships between the public and private sectors in accordance with this Act.(3)RequirementsIf the Secretary enters into an agreement with the Foundation under paragraph (1), any amounts received by the Foundation under this section shall be subject to the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), excluding section 10(a) of that Act (16 U.S.C. 3709(a)).6.Annual reports Not later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary shall submit to the Congress a report on the implementation of this Act, including a description of each project that has received funding under this Act in the preceding fiscal year.7.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Secretary to carry out this Act $50,000,000 for each of fiscal years 2022 through 2027.(b)Use for grant programOf any amount made available under this section for each fiscal year, the Secretary shall use at least 75 percent to carry out the grant program under section 5 and to provide, or provide for, technical assistance under such program.